

117 S1005 IS: Hemp Economic Mobilization Plan Act of 2021
U.S. Senate
2021-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1005IN THE SENATE OF THE UNITED STATESMarch 25, 2021Mr. Paul introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Agricultural Marketing Act of 1946 to modify the definition of hemp, and for other purposes.1.Short titleThis Act may be cited as the Hemp Economic Mobilization Plan Act of 2021 or the HEMP Act of 2021.2.Hemp production(a)Definition of hemp(1)In generalSection 297A(1) of the Agricultural Marketing Act of 1946 (7 U.S.C. 1639o(1)) is amended by striking 0.3 percent and inserting 1 percent.(2)Conforming amendmentSection 297B(e)(2)(A)(iii) of the Agricultural Marketing Act of 1946 (7 U.S.C. 1639p(e)(2)(A)(iii)) is amended by striking 0.3 percent and inserting 1 percent.(b)Testing for delta-9 THC; documentation during transport(1)State and Tribal plansSection 297B(a)(2)(A) of the Agricultural Marketing Act of 1946 (7 U.S.C. 1639p(a)(2)(A)) is amended—(A)in clause (ii)—(i)by inserting the measurement of uncertainty of which is not greater than 0.075 percent, after methods,; and(ii)by striking hemp and inserting products derived from hemp plants;(B)in clause (vi), by striking and at the end;(C)by redesignating clause (vii) as clause (viii);(D)by inserting after clause (vi) the following:(vii)a requirement that any person transporting hemp shall keep with the shipment of hemp—(I)a copy of a valid license or other required authorization from the State department of agriculture or Tribal government, as applicable, or a license from the Secretary, issued to the producer, as is required to be submitted to the Secretary under clause (vi), as applicable, and collected by the Secretary under section 297C(d)(2)(C); or (II)a copy of a certificate from a laboratory demonstrating that the hemp contains a delta-9 tetrahydrocannabinol concentration of not more than 1 percent on a dry weight basis; and; and(E)in clause (viii) (as so redesignated), by striking the practices and procedures described in clauses (i) through (vi) and inserting clauses (i) through (vii).(2)Department of Agriculture planSection 297C(a)(2) of the Agricultural Marketing Act of 1946 (7 U.S.C. 1639q(a)(2)) is amended—(A)in subparagraph (B)—(i)by inserting the measurement of uncertainty of which is not greater than 0.075 percent, after methods,; and (ii)by striking hemp and inserting products derived from hemp plants;(B)in subparagraph (E), by striking and at the end;(C)in subparagraph (F), by striking the period at the end and inserting ; and; and(D)by adding at the end the following:(G)a requirement that any person transporting hemp shall keep with the shipment of hemp—(i)a copy of a valid license or other required authorization from a State department of agriculture or Tribal government, as applicable, or a license from the Secretary, issued to the producer, as is required to be submitted to the Secretary under section 297B(a)(2)(A)(vi), as applicable, and collected by the Secretary under subsection (d)(2)(C); or(ii)a copy of a certificate from a laboratory demonstrating that the hemp contains a delta-9 tetrahydrocannabinol concentration of not more than 1 percent on a dry weight basis..(c)Conforming revisions to regulationsNot later than 90 days after the date of enactment of this Act, without regard to the notice and comment provisions of section 553 of title 5, United States Code, the Secretary of Agriculture shall revise part 990 of title 7, Code of Federal Regulations, to make any conforming changes that are necessary as a result of this section and the amendments made by this section.